Laughlin, J.:
This is a suit in equity by the former owner of premises known as Ho. 1748 Park avenue in the borough of Manhattan, Hew York, to cancel a conveyance of easements appurtenant to said premises made by the individual defendants, the plaintiff’s successors in title to the premises, to the defendant railroad companies, to specifically perform the covenants of the plaintiff’s grantee to execute and deliver to the plaintiff conveyances and releases of the easements, to enable the plaintiff to collect the damages to the easements reserved in her conveyance, or in the alternative for damages and to enjoin the railroad companies from operating trains on the viaduct in the street in front of the premises until the damages to the easements are paid to the plaintiff, and to have it declared that the individual defendants are trustees for the plaintiff as to the easements and the damages thereto and to obtain other relief incident to these purposes. The defense to which the plaintiff demurred as insufficient in law upon the face thereof is as follows: “ For a further fifth and separate defense said defendants allege that for the alleged cause or causes of action set forth in the complaint herein plaintiff has an adequate remedy at law.”
*500Of course, if the plaintiff has an adequate remedy at law, that is a defense to this suit in equity, but the question as to whether she has an adequate remedy at law must depend upon the nature of the cause of action set forth in the complaint, because viewed in any other light this separate defense merely alleges a legal conclusion without facts to support it. If, therefore, the complaint sets forth facts showing a cause of action in equity to cancel the release of the easements and to enjoin the operation of the railroads until the damages to the easements are paid to the plaintiff, upon the theory that she reserved them in her conveyance and that the individual defendants, although not her direct grantee but the heirs of such grantee, have likewise taken title subject to such reservation and have become trustees of the easements for the benefit of the plaintiff and may be compelled to act in the premises, then it is manifest that the plaintiff would have no adequate remedy at law and the separate defense would be insufficient in law. Assuming, therefore, a cause of action of this nature to be well pleaded by the plaintiff, the separate1 defense is insufficient in law and the demurrer thereto should not have been sustained. The appellants, however, draw attention to the complaint and contend that it fails to state facts sufficient to constitute a cause of action against them, and that under the rule by which a demurrer searches the record, it should have been overruled upon the ground that a demurrer to a bad answer cannot prevail, if the complaint be not good. We are of opinion that this point is well taken. The complaint shows that the railroad companies and the individual defendants have adjusted the damages to the easements at about the sum of- $2,000, and that this settlement has been consummated by payment by the railroad com,pañíes and by conveyance of the easements. The settlement is challenged upon the ground that the amount paid was inadequate and that the fee and rental damages thus released amount to about the sum of $10,000. The plaintiff conveyed the premises to one Oscar C. Freygang on or about the 15th day of March, 1904. 1 The provisions of the deed, upon which the action is founded, are as follows:
“ The party of the first part hereby reserves to herself all claims and causes of action against the State of Hew York, and any corporation or persons for rental and fee damages to said property, *501caused by the construction, maintenance and operation of the elevated railroad through Park avenue as now maintained and operated. The party of the second part hereby covenants and agrees with the party of the first part, as part of the consideration thereof, to allow, and hereby does allow said party of the first part, at her own proper expense, however, to bring in the name of the party of the second part or otherwise, as she may be advised, any or all actions or suits at law or in equity, claims or proceedings to collect or recover said damages from the State or city of Hew York, or railroad company. Said party of the second part further agrees that he will execute any and all necessary conveyances of the easements in said premises taken by said railroad structure as now maintained and operated, that may hereafter be presented to him for execution by the party of the first part, her heirs, executors, administrators or assigns; and in case the said party of the second part shall convey said premises before the settlement of said claim, then said party of the second part shall cause this and similar covenants to be inserted in the deed or deeds of conveyances.”
The plaintiff alleges that the consideration which she received was adjusted and fixed at a much smaller sum in view of these provisions of the deed than she would have otherwise consented to accept. It appears that her grantee died intestate on the 29th of December, 1904, leaving the defendant, Minna Freygang, his widow, and the defendants, Ida Hodges, Clara Freygang and Antoinette Freygang, his children. Letters of administration were issued to the widow, who, on the 14th day of October, 1905, quit-claimed her interest in the premises to her three daughters aforesaid, the deed, however, containing a clause that it was made “ subject to the covenants, agreements, conditions and liens ” contained in the deed from the plaintiff to her husband. The plaintiff further alleges that she has requested the individual defendants to bring an action as trustees, for her benefit, for the purpose of collecting the damages so reserved in her deed and to join with her for that purpose, and has requested them to execute and deliver to her the conveyances and releases mentioned in the deed, but that they have failed and refused to do so and on the contrary they “ have violated the aforesaid trust and the aforesaid provisions of said contract and *502deed, and have settled the claims for said damages with the defendant railroad companies; ” and have not accounted to her for the money received in settlement, but have appropriated the same to their own • use and that they are pecuniarily irresponsible; that the railroad companies had notice and knowledge of the rights of the plaintiff “ and of the intention of the other defendants to commit the fraudulent acts above described, but the said defendant railroad companies nevertheless co-operated with the other defendants in said fraudulent scheme, and procured the said conveyance of said easements for the inadequate consideration above mentioned, in fraud of the rights of the plaintiff; and that the said defendants now wholly refuse to settle with the plaintiff and to pay the damages reserved as aforesaid.” The complaint contains no further allegations tending to show fraud on the part of the appellants in negotiating a release of the damages to the easements from the individual defendants. The complaint deals only with a cause or causes of action which vested in the grantee under the deed from the plaintiff. If the claim of the plaintiff were that the settlement was void upon the ground that the individual defendants were not authorized to make it, or was of a cause or causes of action that had not been assigned to or had not vested in them, then the plaintiff should have proceeded in disregard of the settlement, which, of course, could not be a bar to any cause of action which was vested in and retained by the plaintiff; but in that case the individual defendants would have been unnecessary parties. Joining them as parties characterized the action as one in equity based on the deed. If the cause of action vested in the individual defendants, as successors to the plaintiff’s grantee, then it follows that they were authorized to-compromise it. The complaint is framed upon the theory that the individual defendants had a right to compromise the cause of action and execute a release to the railroad companies, but it is claimed that the settlement was in fraud of the rights of the plaintiff and that a court of equity should annul it upon that ground. If the plaintiff wished to ratify th.e settlement, she could then sue the individual defendants for an accounting, irat since she proceeds in disaffirmance of the settlement, she must allege facts which fairly impeach it. Bare allegations of fraud, unsupported by facts fairly tending to sustain the charge, are insufficient. We have here merely an allegation that the *503amount paid by the railroads in settlement was only about one-fifth of the amount of damages which the plaintiff claims she sustained, and the pleader apparently assumes that this shows fraud on the part of the individual defendants. The only allegations on the question of fraud concerning the action of the appellants are those already quoted. There is no allegation that the individual defendants, by agreement or otherwise, conspired to defraud the plaintiff, nor is there any allegation that they realized and knew that the amount which they accepted in settlement was wholly inadequate to cover tne damages sustained by the plaintiff. The allegations quoted show sufficiently, perhaps, that the railroad companies were aware of the plaintiff’s rights in the premises and that her damages were far greater than the amount for which they were settling with the individual defendants “ and of the intention of the other defendants to commit the fraudulent acts ” described in the complaint. Inasmuch, however, as no fraudulent acts are described as such or shown by appropriate allegations, this charge is of little value in deciding the question now under consideration. The railroad companies had a right to assume, in the absence of some notice to the contrary, that the settlement was made by authority of the plaintiff, who had intrusted it wholly to her grantee. Having reached the conclusion that the allegations of the complaint are insufficient to show that the settlement was made in fraud of the rights of the plaintiff, the complaint fails to show a cause of action against the appellants upon any theory, and it is unnecessary to decide whether, where the grantee in a deed containing such a covenant fails to bring an action, the grantor may maintain it against the grantee and the railroad.
It follows that the interlocutory judgment should be reversed, with costs, and the demurrer overruled, with costs; but with leave to the plaintiff to withdraw the demurrer upon payment of costs of the appeal and of the demurrer.
Patterson, P. J., Clarke and Houghton, JJ., concurred.